DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4, 7, and 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4 line 2, it is unclear what is meant by “corresponding to a standard deviation of a bristle contact force.”
Claim 7 recites the limitation "the predetermined rotation frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the predetermined rotation frequency of claim 7 the same as the rotation frequency in claim 1?
In claim 11 lines 7-8, it is somewhat unclear what is meant in the phrase “wherein the brush head moves toward and away from a contact surface caused by properties of the plurality of bristles”. 
In claim 12 it is unclear what is meant by “the one or more vibration frequencies includes the rotation frequency or multiples of the rotation frequency.”
	In claim 15 lines 2-3, it is unclear what is meant by “corresponding to a standard deviation of a bristle contact force.”
Claim 18 recites the limitation "the predetermined rotation frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Is the predetermined rotation frequency of claim 18 the same as the rotation frequency in claim 11?
Claim 21 recites the limitation "the predetermined rotation frequency" in each of lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim. Is the predetermined rotation frequency of lines 14 and 15  the same as the rotation frequency in line 8? It is unclear in lines 14-15 what is meant by “the at least one vibration frequency includes the predetermined rotation frequency or multiples of the predetermined rotation frequency.”
	In claim 24 lines 2-3, it is unclear what is meant by “corresponding to a standard deviation of the load applied to the contact surface.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 11-13, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paffrath, US 6,363,565.
	Regarding claim 11, Paffrath discloses the claimed invention including a brush head (3) including a plurality of bristles attached to the brush head at a non-perpendicular angle with respect to the head (27, Figure 1; 45, see Figures 2-4; 67, Figures 5-7), a handle removably attached to the brush head (2) including a motor (8) configured to rotatably drive the plurality of bristles attached to the brush head clockwise and counterclockwise with respect to the brush head at a rotation frequency which is at or above a frequency threshold (column 7 lines 3-13, arrow 32 in Figure 1), wherein the brush head moves toward and away from a contact surface caused by properties of the plurality of bristles (see arrow 33 in Figure 1), wherein the brush head vibrates at one or more vibration frequencies corresponding to the rotation frequency (column 7 lines 14-36, they “correspond” in that they come from the same motor). Regarding claim 12, the one or more vibration frequencies includes multiples of the rotation frequency (column 7 lines 10-12 and 45-49). Regarding claim 13, the motor is configured to drive the plurality of bristles to rotate clockwise during a first time interval and counterclockwise during a second time interval (the time intervals corresponding to the time spent when moving clockwise and counterclockwise, see arrow 32), the time period corresponding to the rotation frequency includes the combination of the first and second time intervals (as the frequency mentioned is for all time intervals). Regarding claim 15, the brush vibrates by moving toward and away from the contact surface (arrow 33 in Figure 1) corresponding to a standard deviation of a bristle contact force (capable of corresponding to a standard deviation of a contact force, no contact force is required in the claim and can be 0). Regarding claim 16, the brush head moves toward and away from the contact surface in synchronization with the rotation of the plurality of bristles (in that the brush head movement toward and away and the rotation of the bristles occur simultaneously as driven by motor 8). Regarding claim 19, the motor is configured to drive the plurality of bristles to rotate clockwise and counter clockwise by a predetermined angle of rotation (column 7 lines 3-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 in view of Giuliani et al., US 5,263,218.

	Paffrath discloses the claimed invention including a brush head (3) including a plurality of bristles attached to the brush head at a non-perpendicular angle with respect to the head (27, Figure 1; 45, see Figures 2-4; 67, Figures 5-7), a handle removably attached to the brush head (2) including a motor (8) configured to rotatably drive the plurality of bristles attached to the brush head clockwise and counterclockwise with respect to the brush head at a rotation frequency which is at or above a frequency threshold (column 7 lines 3-13, arrow 32 in Figure 1)  and to cause the brush head to vibrate (column 7 lines 14-36, arrow 33 in Figure 1). Regarding claim 2, the motor is configured to drive the plurality of bristles to rotate clockwise during a first time interval and counterclockwise during a second time interval (the time intervals corresponding to the time spent when moving clockwise and counterclockwise, see arrow 32), the time period corresponding to the rotation frequency includes the combination of the first and second time intervals (as the frequency mentioned is for all time intervals). Regarding claim 4, the brush vibrates by moving toward and away from the contact surface (arrow 33 in Figure 1) corresponding to a standard deviation of a bristle contact force (capable of corresponding to a standard deviation of a contact force, no contact force is required in the claim and can be 0). 
Regarding claims 5-6, the brush head moves toward and away from the contact surface in synchronization with the rotation of the plurality of bristles by vibrating at one or more vibration frequencies corresponding to the rotation frequency (in that the brush head movement toward and away and the rotation of the bristles occur simultaneously as driven by motor 8). Regarding claim 7, the one or more vibration frequencies include a predetermined rotation frequency (column 7 lines 10-12 and 45-49, they can be “predetermined”). Regarding claim 9, the motor (8) is configured to rotatably drive the plurality of bristles attached to the brush head clockwise and counterclockwise by a predetermined angle of rotation (column 7 lines 3-13, arrow 32 in Figure 1). Paffrath does not disclose wherein an amount of the vibration of the brush head increases as a load applied to a contact surface increases above a threshold amount. 
	Giuliani et al. teach a toothbrush head that is driven by a motor to vibrate (via 14, see Abstract) and is driven so that an amount of the vibration (the amplitude of vibration) increases as a load applied to a contact surface increases above a threshold amount (when the lever arm is in a loaded condition to improve the operation of the toothbrush, see Figure 2; column 4 lines 51-66 and column 11 lines 59-66).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Paffrath so that an amount of the vibration, in particular the vibration amplitude, is able to increase as a load applied to a contact surface increases above a threshold, as taught by Giuliani et al., in order to improve the operation of the toothbrush and to effectively clean teeth.
4.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 and Giuliani et al., US 5,263,218 as applied to claim 1 in view of Schaefer et al., US 2012/0036658.
	Paffrath and Giuliani et al. disclose all elements previously discussed above, however they each fail to disclose that the rotation frequency is greater than 100 Hz. Giuliani et al. additionally teach that a vibration amplitude indicative of the amount of vibration is at least 100 μm (Figure 2). 
	Schaefer et al. teach a toothbrush having a rotation frequency greater than 100 Hz (paragraphs 0005-0006, 0008, 0053-0054) so that the brush head can be driven in a range with improved mechanical cleaning (paragraph 0005, 0054).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation frequency of the toothbrush head of Paffrath and Giuliani et al. so that it is greater than 100 Hz, as taught by Schaefer et al., so as to provide a rotation frequency that has improved mechanical cleaning of teeth.
5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 and Giuliani et al., US 5,263,218 as applied to claim 1 in view of Klemm et al., US 9,089,390.
	Paffrath and Giuliani et al. disclose all elements previously discussed above, however they each fail to disclose that the handle further includes a light source and a pressure sensor, wherein the light source is configured to change color in response to changes in pressure detected by the pressure sensor.
	Klemm et al. teach a toothbrush that includes a light source (LED, see column 5 lines 17-25) and a pressure sensor (in the form of measuring characteristics on a parameter of the motor to sense the pressure being applied, column 3 lines 46-67 and column 4 lines 19-31), the light source is configured to change color in response to changes in pressure detected by the pressure sensor (see column 5 lines 17-25). The change in color signals to the user by the color representation (column 5 lines 17-25).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the toothbrush of Paffrath and Giuliani et al. to include a light source and a pressure sensor, as taught by Klemm et al., as a way to visually indicate to the user changes in the pressure applied.
6.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 in view of Giuliani et al., US 5,263,218.
	Paffrath discloses all elements previously discussed above, however fails to disclose that a vibration amplitude increases as a load applied to a contact surface increases above a threshold amount.
	Giuliani et al. teach a toothbrush head that is driven by a motor to vibrate (via 14, see Abstract) and is driven so that the amplitude of vibration increases when the lever arm is in a loaded condition to improve the operation of the toothbrush (Figure 2; column 4 lines 51-66 and column 11 lines 59-66).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Paffrath so that the vibration amplitude is able to increase as a load applied to a contact surface increases above a threshold, as taught by Giuliani et al., in order to improve the operation of the toothbrush and to effectively clean teeth.
7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 in view of Schaefer et al., US 2012/0036658.
	Paffrath discloses all elements previously discussed above, however fails to disclose that the rotation frequency is greater than 100 Hz. 
	Schaefer et al. teach a toothbrush having a rotation frequency greater than 100 Hz (paragraphs 0005-0006, 0008, 0053-0054) so that the brush head can be driven in a range with improved mechanical cleaning (paragraph 0005, 0054).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation frequency of the toothbrush head of Paffrath so that it is greater than 100 Hz, as taught by Schaefer et al., so as to provide a rotation frequency that has improved mechanical cleaning of teeth.
8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 in view of Klemm et al., US 9,089,390.
	Paffrath discloses all elements previously discussed above, however fails to disclose that the handle further includes a light source and a pressure sensor, wherein the light source is configured to change color in response to changes in pressure detected by the pressure sensor.
	Klemm et al. teach a toothbrush that includes a light source (LED, see column 5 lines 17-25) and a pressure sensor (in the form of measuring characteristics on a parameter of the motor to sense the pressure being applied, column 3 lines 46-67 and column 4 lines 19-31), the light source is configured to change color in response to changes in pressure detected by the pressure sensor (see column 5 lines 17-25). The change in color signals to the user by the color representation (column 5 lines 17-25).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the toothbrush of Paffrath to include a light source and a pressure sensor, as taught by Klemm et al., as a way to visually indicate to the user changes in the pressure applied.
9.	Claim(s) 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 in view of Schaefer et al., US 2012/0036658.
	Paffrath discloses the claimed invention including a brush head (3 or 4) including a plurality of bristles attached to the brush head at a non-perpendicular angle with respect to the head (27, Figure 1; 45, see Figures 2-4; 67, Figures 5-7), a brush neck attached to the brush head (22, Figure 1), and an electric toothbrush handle removably attached to the brush neck (2) and including a motor (8) configured to rotatably drive the plurality of bristles attached to the brush head clockwise and counterclockwise by a predetermined angle of rotation with respect to the brush head at a rotation frequency (column 7 lines 3-13, arrow 32 in Figure 1), wherein the brush head moves toward and away from a contact surface in synchronization with the rotation of the plurality of bristles by vibrating at least one vibration frequency corresponding to the rotation frequency (see arrow 33 in Figure 1; column 7 lines 14-36, they “correspond” in that they come from the same motor; in that the brush head movement toward and away and the rotation of the bristles occur simultaneously as driven by motor 8), wherein the at least one vibration frequency includes the rotation frequency (column 7 lines 10-12 and 45-49). Regarding claim 22, the motor is configured to drive the plurality of bristles to rotate clockwise during a first time interval and counterclockwise during a second time interval (the time intervals corresponding to the time spent when moving clockwise and counterclockwise, see arrow 32), the time period corresponding to the rotation frequency includes the combination of the first and second time intervals (as the frequency mentioned is for all time intervals). Regarding claim 24, the brush vibrates by moving toward and away from the contact surface (arrow 33 in Figure 1) corresponding to a standard deviation of a bristle contact force (capable of corresponding to a standard deviation of a contact force, no contact force is required in the claim and can be 0). Regarding claim 16, the brush head moves toward and away from the contact surface in synchronization with the rotation of the plurality of bristles (in that the brush head movement toward and away and the rotation of the bristles occur simultaneously as driven by motor 8). Regarding claim 19, the motor is configured to drive the plurality of bristles to rotate clockwise and counter clockwise by a predetermined angle of rotation (column 7 lines 3-13). Paffrath fails to disclose that the rotation frequency is greater than 100 Hz and does not explicitly state that an amount of rotation of the plurality of bristles remains substantially the same as a load applied to a contact surface increases. 
	Schaefer et al. teach a toothbrush having a rotation frequency greater than 100 Hz (paragraphs 0005-0006, 0008, 0053-0054) so that the brush head can be driven in a range with improved mechanical cleaning (paragraph 0005, 0054). Schaefer et al. also note that an amount of angular rotation of bristles remains substantially the same when the load applies to a contact surface increases, although it may decrease the frequency (last sentence of paragraph 0054).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation frequency of the toothbrush head of Paffrath so that it is greater than 100 Hz, as taught by Schaefer et al., so as to provide a rotation frequency that has improved mechanical cleaning of teeth.
10.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 and Schaefer et al., US 2012/0036658 as applied to claim 21 in view of Giuliani et al., US 5,263,218.
	Paffrath and Schaefer et al. disclose all elements previously discussed above, however fails to disclose that a vibration amplitude increases as a load applied to a contact surface increases above a threshold amount.
	Giuliani et al. teach a toothbrush head that is driven by a motor to vibrate (via 14, see Abstract) and is driven so that the amplitude of vibration increases when the lever arm is in a loaded condition to improve the operation of the toothbrush (Figure 2; column 4 lines 51-66 and column 11 lines 59-66).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Paffrath and Schaefer et al. so that the vibration amplitude is able to increase as a load applied to a contact surface increases above a threshold, as taught by Giuliani et al., in order to improve the operation of the toothbrush and to effectively clean teeth.
11.	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paffrath, US 6,363,565 and Schaefer et al., US 2012/0036658 as applied to claim 21 in view of Klemm et al., US 9,089,390.
	Paffrath and Schaefer et al. disclose all elements previously discussed above, however fails to disclose that the handle further includes a light source and a pressure sensor, wherein the light source is configured to change color in response to changes in pressure detected by the pressure sensor.
	Klemm et al. teach a toothbrush that includes a light source (LED, see column 5 lines 17-25) and a pressure sensor (in the form of measuring characteristics on a parameter of the motor to sense the pressure being applied, column 3 lines 46-67 and column 4 lines 19-31), the light source is configured to change color in response to changes in pressure detected by the pressure sensor (see column 5 lines 17-25). The change in color signals to the user by the color representation (column 5 lines 17-25).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the toothbrush of Paffrath and Schaefer et al. to include a light source and a pressure sensor, as taught by Klemm et al., as a way to visually indicate to the user changes in the pressure applied.
Allowable Subject Matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
	None of the prior art made of record discloses, teaches, or suggests the invention of claims 3, 14, or 23 as best understood. Paffrath, US 6,363,565, as described above in detail, teaches a motor that drives the cleaning elements of the electric toothbrush in a specific manner by a transmission best shown in Figure 1 and explained further in column 6 line 1 to column 7 line 49. Paffrath includes a motor connected to a rocker (11) mounted indirectly to a motor shaft, this motor shaft is also coupled with a gear arrangement (34). In combination the rocker and gear arrangement transmit both vibration and rotary movement to the brush head. It would not be functional to modify Paffrath to include a linear motor to transform movement into rotation of the plurality of bristles as required in claims 3, 14, or 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg